Exhibit 10.70

RELEASE AGREEMENT

This RELEASE AGREEMENT (“Release”) dated as of June 4th, 2009 between Comverse
Technology, Inc., a New York corporation (the “Company”), and Joseph R. Chinnici
(the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated May 22, 2008 (as amended thereafter) under which the Executive
was employed to serve as the Company’s Executive Vice President and Chief
Financial Officer (the “Employment Agreement”); and

WHEREAS, the Executive’s employment with the Company is terminated effective
May 20, 2009 (the “Separation Date”); and

WHEREAS, pursuant to Section 13 of the Employment Agreement, the Executive may
be entitled to certain compensation and benefits upon such termination (as set
forth in Exhibit 1 to this Release), contingent upon the execution of this
Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

1. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorney’s fees, reinstatement or reemployment. This general release
specifically includes, but is not limited to, any claims Executive may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”). If any
arbitrator or court rules that such waiver of rights to file, or have filed on
his behalf, any administrative or judicial charges or complaints is ineffective,
the Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.
The Executive relinquishes any right to future employment with the Company and
the Company shall have the right to refuse to re-employ the Executive, in each
case without liability of the Executive or the Company. The Executive
acknowledges and agrees that even though claims and facts in addition to those
now known or believed by him to exist may subsequently be discovered, it is his
intention to fully settle and release all claims he may have against the Company
and the persons and entities described above, whether known, unknown or
suspected.

2. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of, or preclude the Executive from asserting his rights to
enforce any existing obligation of the Company (i) to indemnify the Executive
for his acts as an officer or director of Company in accordance with the
Company’s By-laws, the



--------------------------------------------------------------------------------

Indemnification Agreement (as defined in Section 15 of the Employment
Agreement), and other agreements or the law, as to continued coverage and rights
under director and officer liability insurance policies, (ii) to the Executive
and his eligible, participating dependents or beneficiaries under any existing
group welfare, equity, or retirement plan of the Company in which the Executive
and/or such dependents are participants, or (iii) to pay any amounts payable
under the terms of the Employment Agreement (including, without limitation, any
severance or other items payable following termination of Executive’s
employment) as set forth in Exhibit 1 hereto. In addition, Executive does not
waive his right to file a charge with the EEOC or participate in an
investigation conducted by the EEOC; however, Executive expressly waives his
right to monetary or other relief should any administrative agency, including
but not limited to the EEOC, pursue any claim on Executive’s behalf.

3. The Executive acknowledges that he has been provided 45 days from his
Separation Date to review the Release and has been advised to review it with an
attorney of his choice. In the event the Executive elects to sign this Release
prior to the expiration of this 45 day period, he agrees that it is a knowing
and voluntary waiver of his right to wait the full 45 days. The Executive
further understand that he has 7 days after the signing hereof to revoke it by
so notifying the Company in writing, such notice to be received by Lance
Miyamoto, Executive Vice President Global Human Resources, within the 7 day
period. The Executive further acknowledges that he has carefully read this
Release, knows and understands its contents and its binding legal effect. The
Executive acknowledges that by signing this Release, he does so of his own free
will and act and that it is his intention that he be legally bound by its terms.

4. The Executive acknowledges and agrees that the consideration set forth in
Exhibit 1 hereto represents all monies and benefits to which he is entitled
under the Employment Agreement or otherwise from the Company, other than his
final pay and accrued vacation time.

5. The Executive agrees for a period of up to 30 days following the Separation
Date and upon reasonable notice from the Company to provide, without additional
compensation, transition services during such regular business hours as may be
reasonably requested by the Company. The Company agrees to reimburse you for
reasonable expenses incurred by you in connection with the provision of such
services.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

COMVERSE TECHNOLOGY, INC. By:   /s/ LANCE MIYAMOTO   Name:  LANCE MIYAMOTO  
Title:    EVP HUMAN RESOURCES THE EXECUTIVE /s/ Joseph R.
Chinnici                                       6/4/09 Joseph R. Chinnici

 

2



--------------------------------------------------------------------------------

Exhibit 1

Executive is eligible to receive the following monies and benefits from the
Company, provided that he executes the Release to which this Exhibit is
attached:

 

  a. The Company will pay Executive the gross amount of Five Hundred Thousand
Dollars ($500,000.00), less lawful deductions, which is equal to Executive’s
annual base salary as of the date of termination. This amount will be paid in a
lump sum within the later of (i) 30 calendar days after the Separation Date or
(ii) the expiration of the revocation period set forth in Section 3 of the
Release to which this Exhibit 1 is attached.

 

  b. The Company will pay Executive the gross amount of Three Hundred Fifty
Thousand Dollars ($350,000.00), less lawful deductions, which is equal to
Executive’s target bonus for the current year. This amount will be paid in a
lump sum within the later of (i) 30 calendar days after the Separation Date or
(ii) the seventh day after the expiration of the revocation period set forth in
Section 3 of the Release to which this Exhibit 1 is attached.

 

  c. Provided that Executive properly elects to continue his medical, dental and
vision coverage under COBRA, the Company will pay the full cost of such COBRA
premium for the 12 month period immediately following the Separation Date.
Thereafter, the Executive will be responsible for the full cost of such COBRA
coverage, subject to the provisions of the American Recovery and Reinvestment
Act of 2009.

 

  d. All unvested deferred stock units pursuant to the Special One Time Equity
Grant set forth in Section 7 of the Employment Agreement shall become fully
vested following the expiration of the revocation period set forth in Section 3
of the Release to which this Exhibit 1 is attached. Such stock units remain
subject to the terms and conditions of the Company’s 2005 Stock Incentive
Compensation Plan and the Company’s Deferred Stock Award Agreement.

 

  e.

The Company will pay Executive a pro-rata share of the annual bonus the
Executive would have earned pursuant to Section 5 of the Employment Agreement
had he remained employed through the end of the fiscal year in which the
termination occurred based on the number of days the Executive was employed
during the year of termination and based on the Company’s actual performance
against the goals set by the Compensation Committee for such fiscal year,
payable when bonuses are paid by the Company to its senior-level executives in
respect of such fiscal year (but not later than 2 1/2 months after the end of
such fiscal year).

 

3